UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 SIERRA PACIFIC RESOURCES 88-0198358 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 2-28348 NEVADA POWER COMPANY 88-0420104 Nevada 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 367-5000 0-00508 SIERRA PACIFIC POWER COMPANY 88-0044418 Nevada P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o (Response applicable to all registrants) Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Sierra Pacific Resources: Large accelerated filerþ Accelerated filero Non-accelerated filero Nevada Power Company: Large accelerated filero Accelerated filero Non-accelerated filerþ Sierra Pacific Power Company: Large accelerated filero Accelerated filero Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noþ (Response applicable to all registrants) Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at October 31, 2007 Common Stock, $1.00 par value of Sierra Pacific Resources 221,647,972Shares Sierra Pacific Resources is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. Sierra Pacific Resources is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 stated value, of Sierra Pacific Power Company. This combined Quarterly Report on Form 10-Q is separately filed by Sierra Pacific Resources, Nevada Power Company and Sierra Pacific Power Company. Information contained in this document relating to Nevada Power Company is filed by Sierra Pacific Resources and separately by Nevada Power Company on its own behalf. Nevada Power Company makes no representation as to information relating to Sierra Pacific Resources or its subsidiaries, except as it may relate to Nevada Power Company. Information contained in this document relating to Sierra Pacific Power Company is filed by Sierra Pacific Resources and separately by Sierra Pacific Power Company on its own behalf. Sierra Pacific Power Company makes no representation as to information relating to Sierra Pacific Resources or its subsidiaries, except as it may relate to Sierra Pacific Power Company. 1 Table of Contents SIERRA PACIFIC RESOURCES NEVADA POWER COMPANY SIERRA PACIFIC POWER COMPANY QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Sierra Pacific Resources - Consolidated Balance Sheets – September 30, 2007 and December 31, 2006…………… 3 Consolidated Income Statements – Three Months and Nine Months Ended September 30, 2007 and 2006… 4 Consolidated Statements of Cash Flows – Nine Months EndedSeptember 30, 2007 and 2006…………… 5 Nevada Power Company - Consolidated Balance Sheets – September30, 2007 and December 31, 2006…………… 6 Consolidated Income Statements – Three Months and Nine Months Ended September 30, 2007 and 2006.… 7 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2007 and 2006….………… 8 Sierra Pacific Power Company - Consolidated Balance Sheets –September 30, 2007 and December 31, 2006…………… 9 Consolidated Income Statements – Three Months and Nine Months Ended September 30, 2007 and 2006.… 10 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2007 and 2006…………… 11 Condensed Notes to Consolidated Financial Statements…………… 12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 27 Sierra Pacific Resources…………….…………… 32 Nevada Power Company…………….…………… 35 Sierra Pacific Power Company…………… 43 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk…………… 53 ITEM 4. Controls and Procedures…………… 54 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings…………… 54 ITEM 1A. Risk Factors…………… 56 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 ITEM 3. Defaults Upon Senior Securities 56 ITEM 4. Submission of Matters to a Vote of Security Holders…………… 56 ITEM 5. Other Information…………… 56 ITEM 6. Exhibits…………….…………… 57 Signature Page and Certifications…………… 60 2 Table of Contents SIERRA PACIFIC RESOURCES CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) September 30, 2007 December 31,2006 ASSETS Utility Plant at Original Cost: Plant in service $ 8,336,827 $ 7,954,337 Less accumulated provision for depreciation 2,458,329 2,333,357 5,878,498 5,620,980 Construction work-in-progress 867,378 466,018 6,745,876 6,086,998 Investments and other property, net 31,522 34,325 Current Assets: Cash and cash equivalents 100,860 115,709 Accounts receivable less allowance for uncollectible accounts: 2007-$39,483; 2006-$39,566 561,947 415,082 Deferred energy costs - electric (Note 1) 186,854 168,260 Materials, supplies and fuel, at average cost 117,345 103,757 Risk management assets (Note 5) 22,461 27,305 Deferred income taxes 34,316 55,546 Deposits and prepayments for energy 708 15,968 Other 44,856 31,580 1,069,347 933,207 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 1) 190,824 382,286 Regulatory tax asset 259,305 263,170 Regulatory asset for pension plans 209,426 223,218 Other regulatory assets 727,830 668,624 Risk management assets (Note 5) 32,560 7,586 Risk management regulatory assets - net (Note 5) 55,814 122,911 Unamortized debt issuance costs 67,698 67,106 Other 89,676 42,645 1,633,133 1,777,546 TOTAL ASSETS $ 9,479,878 $ 8,832,076 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholders' equity $ 2,808,253 $ 2,622,297 Long-term debt 4,337,745 4,001,542 7,145,998 6,623,839 Current Liabilities: Current maturities of long-term debt 109,614 8,348 Accounts payable 295,834 282,463 Accrued interest 72,655 56,426 Accrued salaries and benefits 35,719 33,146 Current income taxes payable 3,489 5,914 Risk management liabilities (Note 5) 85,756 123,065 Accrued taxes 7,638 6,290 Deferred energy costs - gas (Note 1) 4,484 - Other current liabilities 64,693 60,422 679,882 576,074 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 852,837 791,428 Deferred investment tax credit 32,685 35,218 Regulatory tax liability 31,672 34,075 Customer advances for construction 96,645 91,895 Accrued retirement benefits 134,129 226,420 Risk management liabilities (Note 5) 12,892 10,746 Regulatory liabilities 313,178 301,903 Other 179,960 140,478 1,653,998 1,632,163 TOTAL CAPITALIZATION AND LIABILITIES $ 9,479,878 $ 8,832,076 The accompanying notes are an integral part of the financial statements. 3 Table of Contents SIERRAPACIFIC RESOURCES CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 OPERATING REVENUES: Electric $ 1,185,205 $ 1,060,574 $ 2,676,713 $ 2,468,512 Gas 20,839 21,106 137,337 141,128 Other 6 287 325 1,302 1,206,050 1,081,967 2,814,375 2,610,942 OPERATING EXPENSES: Operation: Purchased power 410,467 396,133 851,396 906,578 Fuel for power generation 238,180 256,688 658,392 613,965 Gas purchased for resale 11,661 13,492 103,169 105,240 Deferral of energy costs - electric - net 66,660 17,700 193,954 74,721 Deferral of energy costs - gas - net 2,594 1,130 4,203 7,214 Reinstatement of deferred energy (Note 3) - (178,825 ) - (178,825 ) Other 98,399 91,255 275,414 264,612 Maintenance 23,308 23,784 77,686 69,140 Depreciation and amortization 58,876 56,029 174,787 170,112 Taxes: Income taxes 69,677 108,986 76,166 107,392 Other than income 13,091 11,802 37,710 36,740 992,913 798,174 2,452,877 2,176,889 OPERATING INCOME 213,137 283,793 361,498 434,053 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 9,214 3,343 22,393 13,649 Interest accrued on deferred energy 4,633 6,219 13,020 22,573 Carrying charge for Lenzie - 10,040 16,080 23,206 Reinstated interest on deferred energy (Note 3) - - 11,076 - Other income 4,605 9,430 18,293 28,027 Other expense (5,044 ) (4,534 ) (18,110 ) (13,968 ) Income taxes (4,572 ) (8,262 ) (20,630 ) (25,205 ) 8,836 16,236 42,122 48,282 Total Income Before Interest Charges 221,973 300,029 403,620 482,335 INTEREST CHARGES: Long-term debt 69,686 74,444 204,681 225,106 Other 7,626 6,199 23,625 16,433 Allowance for borrowed funds used during construction (7,561 ) (2,860 ) (18,269 ) (12,869 ) 69,751 77,783 210,037 228,670 Preferred stock dividend requirements of subsidiary and premium on redemption - - - 2,341 NET INCOME APPLICABLE TO COMMON STOCK $ 152,222 $ 222,246 $ 193,583 $ 251,324 Amount per share basic and diluted - (Note 7) Net Income applicable to common stock $ 0.69 $ 1.05 $ 0.87 $ 1.23 Weighted Average Shares of Common Stock Outstanding - basic 221,612,243 211,143,616 221,424,682 204,303,110 Weighted Average Shares of Common Stock Outstanding - diluted 221,968,802 211,641,821 221,783,424 204,744,823 The accompanying notes are an integral part of the financial statements. 4 Table of Contents SIERRA PACIFIC RESOURCES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income applicable to common stock $ 193,583 $ 251,324 Adjustments to reconcile net income to net cash fromoperating activities: Depreciation and amortization 174,787 170,113 Deferred taxes and deferred investment tax credit 103,598 122,062 AFUDC (22,393 ) (26,518 ) Amortization of deferred energy costs - electric 172,046 130,279 Amortization of deferred energy costs - gas 734 4,773 Deferral of energy costs - electric 11,900 (77,908 ) Deferral of energy costs - gas 3,749 1,897 Deferral of energy costs - terminated suppliers - 2,309 Reinstatement of deferred energy - (178,825 ) Carrying charge on Lenzie plant (16,080 ) (26,957 ) Reinstated interest on deferred energy (11,076 ) - Other, net 11,422 (24,985 ) Changes in certain assets and liabilities: Accounts receivable (146,865 ) (127,424 ) Materials, supplies and fuel (13,588 ) (10,651 ) Other current assets 1,982 36,397 Accounts payable 37,232 (17,129 ) Payment to terminating supplier - (65,368 ) Proceeds from claim on terminating supplier - 41,365 Accrued retirement benefits (92,291 ) 4,807 Other current liabilities 24,422 33,085 Risk Management assets and liabilities 11,805 (2,654 ) Other assets 7,964 10,526 Other liabilities (9,872 ) (9,810 ) Net Cash fromOperating Activities 443,059 240,708 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (921,998 ) (769,080 ) AFUDC 22,393 26,518 Customer advances for construction 4,749 19,402 Contributions in aid of construction 41,243 28,874 Investments and other property - net 2,928 13,559 Net Cash used by Investing Activities (850,685 ) (680,727 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in restricted cash and investments - 3,612 Proceeds from issuance of long-term debt 1,201,354 2,181,753 Retirement of long-term debt (800,471 ) (1,894,875 ) Redemption of preferred stock - (51,366 ) Proceeds from exercise of stock options 5,112 1,040 Sale of common stock, net of issuance cost 4,525 280,499 Dividends paid (17,743 ) (1,944 ) Net Cash from Financing Activities 392,777 518,719 Net Increase (Decrease) in Cash and Cash Equivalents (14,849 ) 78,700 Beginning Balance in Cash and Cash Equivalents 115,709 172,735 Ending Balance in Cash and Cash Equivalents $ 100,860 $ 251,435 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 193,549 $ 227,418 Income taxes $ 9,727 $ 4,726 The accompanying notes are an integral part of the financial statements 5 Table of Contents NEVADA POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) September 30, December 31, 2007 2006 ASSETS Utility Plant at Original Cost: Plant in service $ 5,486,226 $ 5,187,665 Less accumulated provision for depreciation 1,359,402 1,276,192 4,126,824 3,911,473 Construction work-in-progress 434,595 238,518 4,561,419 4,149,991 Investments and other property, net 19,403 22,176 Current Assets: Cash and cash equivalents 44,888 36,633 Accounts receivable less allowance for uncollectible accounts: $ 2007-33,460; 2006-$32,834 425,028 244,623 Deferred energy costs - electric (Note 1) 170,813 129,304 Materials, supplies and fuel, at average cost 67,943 60,754 Risk management assets (Note 5) 14,443 16,378 Deferred income taxes 92,246 72,294 Deposits and prepayments for energy 280 7,056 Other 31,357 19,901 846,998 586,943 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 1) 190,824 359,589 Regulatory tax asset 155,009 153,471 Regulatory asset for pension plans 108,672 113,646 Other regulatory assets (Note 1) 499,241 440,369 Risk management assets 29,190 5,379 Risk management regulatory assets - net (Note 5) 32,889 83,886 Unamortized debt issuance costs 37,711 38,856 Other 69,336 33,209 1,122,872 1,228,405 TOTAL ASSETS $ 6,550,692 $ 5,987,515 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder's equity $ 2,323,684 $ 2,172,198 Long-term debt 2,677,193 2,380,139 5,000,877 4,552,337 Current Liabilities: Current maturities of long-term debt 7,971 5,948 Accounts payable 178,194 148,003 Accounts payable, affiliated companies 37,831 20,656 Accrued interest 49,667 37,010 Dividends declared - 13,472 Accrued salaries and benefits 17,848 14,989 Current income taxes payable 3,489 3,981 Intercompany income taxes payable 100,170 884 Risk management liabilities (Note 5) 59,887 84,674 Accrued taxes 3,809 2,671 Other current liabilities 49,941 48,298 508,807 380,586 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 594,039 599,747 Deferred investment tax credit 14,076 15,213 Regulatory tax liability 12,482 13,451 Customer advances for construction 61,468 60,040 Accrued retirement benefits 40,680 90,474 Risk management liabilities (Note 5) 8,217 7,061 Regulatory liabilities 179,355 171,298 Other 130,691 97,308 1,041,008 1,054,592 TOTAL CAPITALIZATION AND LIABILITIES $ 6,550,692 $ 5,987,515 The accompanying notes are an integral part of the financial statements. 6 Table of Contents NEVADA POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 OPERATING REVENUES: Electric $ 894,226 $ 776,235 $ 1,887,499 $ 1,701,379 OPERATING EXPENSES: Operation: Purchased power 313,487 289,975 584,797 638,664 Fuel for power generation 166,284 183,622 471,142 425,138 Deferral of energy costs-net 54,868 19,960 149,531 53,748 Reinstatement of deferred energy (Note 3) - (178,825 ) - (178,825 ) Other 61,400 54,927 167,401 156,765 Maintenance 16,360 15,719 54,143 44,307 Depreciation and amortization 38,151 34,955 112,745 104,076 Taxes: Income taxes 65,407 103,853 65,849 103,617 Other than income 8,005 7,129 22,431 21,287 723,962 531,315 1,628,039 1,368,777 OPERATING INCOME 170,264 244,920 259,460 332,602 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 4,701 1,986 11,046 10,140 Interest accrued on deferred energy 4,573 4,786 11,849 17,695 Carrying charge for Lenzie - 10,040 16,080 23,206 Reinstated interest on deferred energy (Note 3) - - 11,076 - Other income 2,315 4,080 10,345 12,831 Other expense (1,346 ) (2,050 ) (8,772 ) (6,353 ) Income taxes (3,518 ) (6,735 ) (17,649 ) (19,785 ) 6,725 12,107 33,975 37,734 Total Income Before Interest Charges 176,989 257,027 293,435 370,336 INTEREST CHARGES: Long-term debt 41,955 43,355 123,029 132,285 Other 5,876 4,537 18,315 11,828 Allowance for borrowed funds used during construction (3,936 ) (1,978 ) (9,189 ) (10,050 ) 43,895 45,914 132,155 134,063 NET INCOME $ 133,094 $ 211,113 $ 161,280 $ 236,273 The accompanying notes are an integral part of the financial statements. 7 Table of Contents NEVADA POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 161,280 $ 236,273 Adjustments to reconcile net income to net cash fromoperating activities: Depreciation and amortization 112,745 104,076 Deferred taxes and deferred investment tax credit 76,188 113,015 AFUDC (11,046 ) (20,190 ) Amortization of deferred energy costs 137,633 95,830 Deferral of energy costs 700 (59,765 ) Deferral of energy costs - terminated suppliers - 1,607 Reinstatement of deferred energy - (178,825 ) Carrying charge on Lenzie plant (16,080 ) (26,957 ) Reinstated interest on deferred energy (11,076 ) - Other, net (8,461 ) (26,129 ) Changes in certain assets and liabilities: Accounts receivable (180,404 ) (159,526 ) Materials, supplies and fuel (7,189 ) (11,336 ) Other current assets (4,680 ) 12,868 Accounts payable 60,407 (13,302 ) Payment to terminating supplier - (37,410 ) Proceeds from claim on terminating supplier - 26,391 Accrued retirement benefits (49,794 ) 78 Other current liabilities 18,298 20,152 Risk Management assets and liabilities 5,490 (1,161 ) Other assets 6,495 10,205 Other liabilities 8,101 (8,055 ) Net Cash from Operating Activities 298,607 77,839 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (584,967 ) (555,786 ) AFUDC 11,046 20,190 Customer advances for construction 1,428 13,913 Contributions in aid of construction 26,240 19,673 Investments and other property - net 2,899 6,351 Net Cash used by Investing Activities (543,354 ) (495,659 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 699,254 1,689,134 Retirement of long-term debt (422,780 ) (1,491,958 ) Additional investment by parent company - 200,000 Dividends paid (23,472 ) (31,968 ) Net Cash from Financing Activities 253,002 365,208 Net Increase (Decrease) in Cash and Cash Equivalents 8,255 (52,612 ) Beginning Balance in Cash and Cash Equivalents 36,633 98,681 Ending Balance in Cash and Cash Equivalents $ 44,888 $ 46,069 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 115,047 $ 136,072 Income taxes $ 6,760 $ 4,714 The accompanying notes are an integral part of the financial statements 8 Table of Contents SIERRA PACIFIC POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) September 30, December 31, 2007 2006 ASSETS Utility Plant at Original Cost: Plant in service $ 2,850,601 $ 2,766,672 Less accumulated provision for depreciation 1,098,928 1,057,165 1,751,673 1,709,507 Construction work-in-progress 432,783 227,500 2,184,456 1,937,007 Investments and other property, net 584 609 Current Assets: Cash and cash equivalents 28,574 53,260 Accounts receivable less allowance for uncollectible accounts: 2007-$6,023 :2006 - $6,732 136,850 170,106 Deferred energy costs - electric (Note 1) 16,041 38,956 Materials, supplies and fuel, at average cost 49,389 42,990 Risk management assets (Note 5) 8,018 10,927 Deferred income taxes 403 - Deposits and prepayments for energy 428 8,912 Other 13,154 11,184 252,857 336,335 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 1) - 22,697 Regulatory tax asset 104,296 109,699 Regulatory asset for pension plans 98,090 106,666 Other regulatory assets 228,589 228,255 Risk management assets (Note 5) 3,370 2,207 Risk management regulatory assets - net (Note 5) 22,925 39,025 Unamortized debt issuance costs 20,654 17,981 Other 18,389 7,356 496,313 533,886 TOTAL ASSETS $ 2,934,210 $ 2,807,837 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder’s equity $ 937,546 $ 884,737 Long-term debt 1,110,166 1,070,858 2,047,712 1,955,595 Current Liabilities: Current maturities of long-term debt 101,643 2,400 Accounts payable 74,627 89,743 Accounts payable, affiliated companies 19,375 11,769 Accrued interest 18,514 7,200 Dividends declared - 6,736 Accrued salaries and benefits 14,946 15,209 Intercompany income taxes payable 5,530 9,055 Deferred income taxes - 8,881 Risk management liabilities (Note 5) 25,869 38,391 Accrued taxes 3,669 3,407 Deferred energy costs - gas (Note 1) 4,484 - Other current liabilities 14,752 12,125 283,409 204,916 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 258,721 278,515 Deferred investment tax credit 18,609 20,005 Regulatory tax liability 19,190 20,624 Customer advances for construction 35,176 31,855 Accrued retirement benefits 88,115 124,254 Risk management liabilities (Note 5) 4,675 3,685 Regulatory liabilities 133,823 130,605 Other 44,780 37,783 603,089 647,326 TOTAL CAPITALIZATION AND LIABILITIES $ 2,934,210 $ 2,807,837 The accompanying notes are an integral part of the financial statements. 9 Table of Contents SIERRA PACIFIC POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 OPERATING REVENUES: Electric $ 290,979 $ 284,339 $ 789,214 $ 767,133 Gas 20,839 21,106 137,337 141,128 311,818 305,445 926,551 908,261 OPERATING EXPENSES: Operation: Purchased power 96,980 106,158 266,599 267,914 Fuel for power generation 71,896 73,066 187,250 188,827 Gas purchased for resale 11,661 13,492 103,169 105,240 Deferral of energy costs - electric - net 11,792 (2,260 ) 44,423 20,973 Deferral of energy costs - gas - net 2,594 1,130 4,203 7,214 Other 36,228 34,119 105,070 101,413 Maintenance 6,948 8,065 23,543 24,833 Depreciation and amortization 20,726 21,075 62,043 66,037 Taxes: Income taxes 9,825 9,435 20,871 19,162 Other than income 5,050 4,622 15,138 15,311 273,700 268,902 832,309 816,924 OPERATING INCOME 38,118 36,543 94,242 91,337 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 4,513 1,357 11,347 3,509 Interest accrued on deferred energy 60 1,433 1,171 4,878 Other income 1,865 2,491 6,707 7,301 Other expense (2,938 ) (2,138 ) (7,143 ) (6,806 ) Income taxes (1,104 ) (1,065 ) (3,597 ) (3,087 ) 2,396 2,078 8,485 5,795 Total Income Before Interest Charges 40,514 38,621 102,727 97,132 INTEREST CHARGES: Long-term debt 17,096 18,134 49,746 53,958 Other 1,491 1,341 4,533 3,694 Allowance for borrowed funds used during construction (3,625 ) (882 ) (9,080 ) (2,819 ) 14,962 18,593 45,199 54,833 NET INCOME 25,552 20,028 57,528 42,299 Preferred stock dividend requirements of subsidiary and premium on redemption - - - 2,341 EARNINGS APPLICABLE TO COMMON STOCK $ 25,552 $ 20,028 $ 57,528 $ 39,958 The accompanying notes are an integral part of the financial statements. 10 Table of Contents SIERRA PACIFIC POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 57,528 $ 42,299 Adjustments to reconcile net income to net cash fromoperating activities: Depreciation and amortization 62,043 66,037 Deferred taxes and deferred investment tax credit (25,456 ) (27,392 ) AFUDC (11,347 ) (6,328 ) Amortization of deferred energy costs - electric 34,413 34,449 Amortization of deferred energy costs - gas 734 4,773 Deferral of energy costs - electric 11,200 (18,143 ) Deferral of energy costs - gas 3,749 1,897 Deferral of energy costs - terminated suppliers - 702 Other, net 18,583 2,470 Changes in certain assets and liabilities: Accounts receivable 33,257 64,902 Materials, supplies and fuel (6,399 ) 695 Other current assets 6,512 22,832 Accounts payable 3,310 12,914 Payment to terminating supplier - (27,958 ) Proceeds from claim on terminating supplier - 14,974 Accrued retirement benefits (36,139 ) 4,938 Other current liabilities 13,940 22,004 Risk Management assets and liabilities 6,315 (1,493 ) Other assets 1,468 321 Other liabilities (3,896 ) (1,630 ) Net Cash fromOperating Activities 169,815 213,263 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (337,031 ) (213,294 ) AFUDC 11,347 6,328 Customer advances for construction 3,321 5,489 Contributions in aid of construction 15,004 9,201 Investments and other property - net 25 40 Net Cash used by Investing Activities (307,334 ) (192,236 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in restricted cash and investments - 3,612 Proceeds from issuance of long-term debt 502,100 492,619 Retirement of long-term debt (377,531 ) (402,671 ) Redemption of preferred stock - (51,366 ) Dividends paid (11,736 ) (17,926 ) Net Cash from Financing Activities 112,833 24,268 Net Increase (Decrease) in Cash and Cash Equivalents (24,686 ) 45,295 Beginning Balance in Cash and Cash Equivalents 53,260 38,153 Ending Balance in Cash and Cash Equivalents $ 28,574 $ 83,448 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 38,854 $ 42,358 Income taxes $ 64 $ 12 Noncash Activities: Transfer of Regulatory Asset $ - $ 18,888 The accompanying notes are an integral part of the financial statements 11 Table of Contents CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements of Sierra Pacific Resources (SPR) include the accounts of SPR and its wholly-owned subsidiaries, Nevada Power Company (NPC) and Sierra Pacific Power Company (SPPC) (collectively, the "Utilities"), Tuscarora Gas Pipeline Company (TGPC), Sierra Gas Holding Company (SGHC), Sierra Pacific Energy Company (SPE), Lands of Sierra (LOS), Sierra Pacific Communications (SPC) and Sierra Water Development Company (SWDC).The consolidated financial statements of NPC include the accounts of NPC and its wholly-owned subsidiary, Nevada Electric Investment Company (NEICO).The consolidated financial statements of SPPC include the accounts of SPPC and its wholly-owned subsidiaries, GPSF-B, Piñon Pine Corporation (PPC), Piñon Pine Investment Company, Piñon Pine Company, L.L.C. and Sierra Pacific Funding L.L.C.All significant intercompany transactions and balances have been eliminated in consolidation. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of certain assets and liabilities.These estimates and assumptions also affect the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of certain revenues and expenses during the reporting period.Actual results could differ from these estimates. In the opinion of the management of SPR, NPC and SPPC, the accompanying unaudited interim consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position, results of operations and cash flows for the periods shown.These consolidated financial statements do not contain the complete detail or footnote disclosure concerning accounting policies and other matters, which are included in full year financial statements; therefore, they should be read in conjunction with the audited financial statements included in SPR’s, NPC’s and SPPC’s Annual Reports on Form 10-K for the year ended December31,2006 (the “2006 Form 10-K”). The results of operations and cash flows of SPR, NPC and SPPC for the nine months ended September 30,2007, are not necessarily indicative of the results to be expected for the full year. Carrying Charge on the Lenzie Generating Station In 2004, the Public Utilities Commission of Nevada (PUCN) granted NPC’s request to designate the Chuck Lenzie Generating Station (Lenzie) as a critical facility and allowed a 2% enhanced Return on Equity (ROE) to be applied to the Lenzie construction costs expended after acquisition.The order allowed for an additional 1% enhanced ROE if the two Lenzie generating units were brought on line early.In addition, the PUCN granted NPC’s request to begin accumulating a carrying charge as a regulatory asset including the 3% enhanced ROE (collectively referred to as “carrying charges”), until the plant is included in rates.Units 1 and 2 were declared commercially operable in January 2006 and April 2006, respectively, qualifying for the incentive ROE treatment. Through June 30, 2007, NPC had accumulated approximately $57.6 million in carrying charges; however, $8.1 million of this amount was not recorded for financial reporting purposes as it represents equity carrying costs that are not recognized until collected through rates.For the nine month period ending September 30, 2007, NPC recognized $16.1 million in income.NPC did not record a separate carrying charge component related to Lenzie for the three months ended September 30, 2007, as the plant is in rate base effective June 1, as discussed below. In May 2007, thePUCN issued its order on NPC’s 2006 General Rate Case (GRC) authorizing recovery of the carrying charges, effective as of June 1, 2007.NPC was authorized to recover over a 35 year period $30.3 million of the carrying charges calculated through the certification period ending October 31, 2006.Beginning June 1, 2007, NPC began recognizing its full return on Lenzie through rates rather than as a separate carrying charge component.NPC will seek recovery of the remaining $27.3 million of carrying charges calculated subsequent to the certification period in its next GRC. Deferral of Energy Costs NPC and SPPC follow deferred energy accounting.See the 2006 Form 10-K, Note 1, Summary of Significant Accounting Policies, of Notes to Financial Statements for additional information regarding the implementation of deferred energy accounting by the Utilities. 12 Table of Contents The following deferred energy costs were included in the consolidated balance sheets as of September 30, 2007 (dollars in thousands): September 30, 2007 NPC SPPC SPPC SPR Description Electric Electric Gas Total Unamortized balances approved for collection in current rates Reinstatement of Deferred Energy (effective 6/07, 10 years)(1) $ 182,477 $ - $ - $ 182,477 Electric – NPC Period 5 (effective 8/06, 2 years) 75,546 - - 75,546 Electric – SPPC Period 5(effective 7/06, 2 years) - 10,075 - 10,075 Electric – NPC Period 6 (effective 6/07, 14 months) 35,334 - - 35,334 Electric – SPPC Period 6 (effective 7/07, 1 year) - 11,566 - 11,566 Nat Gas – P6, LPG – P5 (effective 12/06, 1 year) - - 190 190 Western Energy Crisis Rate Case (2) (effective 6/07, 3 years) 69,381 - - 69,381 Balances pending PUCN approval - - 860 860 Cumulative CPUC balance - 5,352 - 5,352 Balances accrued since end of periods submitted for PUCN approval (3) (1,101 ) (25,123 ) (5,534 ) (31,758 ) Western Energy Crisis Rate Case (2) - 14,171 - 14,171 Total $ 361,637 $ 16,041 $ (4,484 ) $ 373,194 Current Assets Deferred energy costs – electric $ 170,813 $ 16,041 - $ 186,854 Deferred Assets Deferred energy costs - electric $ 190,824 - - $ 190,824 Current Liabilities Deferred energy costs - gas - - $ (4,484 ) $ (4,484 ) Total $ 361,637 $ 16,041 $ (4,484 ) $ 373,194 (1) Reinstatement of Deferred Energy is discussed in Note 3, Regulatory Actions, of the Condensed Notes to Consolidated Financial Statements. (2) NPC’s and SPPC's Western Energy Crisis Rate Case is discussed in Note 3, Regulatory Actions, of the Condensed Notes to the Consolidated Financial Statements. (3) Credit balances repreeent potential refunds to the Utilities'customers. Recent Pronouncements FIN 48 In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”) to clarify certain aspects of accounting for uncertain tax positions, including issues related to the recognition and measurement of those tax positions.This interpretation is effective for fiscal years beginning after December 15, 2006, and, therefore, has been adopted as of January 1, 2007 by SPR and the Utilities.As a result of the implementation of FIN 48, SPR and the Utilities recorded an increase of approximately $487 thousand to the January 1, 2007 balance of retained earnings as a cumulative effect adjustment. SPR and the Utilities file a consolidated U.S. federal income tax return.The U.S. federal jurisdiction is the only “major” tax jurisdiction for the Company.In connection with the previous examination cycles, the statute of limitations for tax years 1997 through 2003 was extended to December 31, 2008.The audits of tax years 1997 through 2004 have been completed, but are pending Joint Committee on Taxation notification.The statute of limitations for tax years 2004 and 2005 expire on September 15, 2008 and 2009, respectively.All earlier years are closed by statute. SPR and the Utilities classify interest and penalties related to income taxes as interest and other expense, respectively.The total amount of unrecognized tax benefits as of September 30, 2007 is $15.5 million, of which $2.3 million would affect the effective tax rate if recognized.The amount of unrecognized tax benefits decreased from the second quarter by a total of $723 thousand.No interest or penalties have been accrued as of September 30, 2007.No significant increases or decreases to unrecognized tax benefits are expected within the next 12 months. 13 Table of Contents SFAS 157 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurement” (“SFAS 157”).SFAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.It also establishes a framework for measuring fair value and expands disclosure requirements.SFAS 157 is effective for SPR and the Utilities beginning January 2008.SPR and the Utilities are currently evaluating the impact of the adoption of SFAS 157 on their consolidated financial statements, but does not expect the adoption of SFAS 157 to have a material impact on the consolidated financial statements of SPR and the Utilities. SFAS 159 In February 2007, the FASB issued FASB Statement No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”), which permits entities to choose to measure many financial instruments and certain other items at fair value.The objective of the statement is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.The provisions of SFAS 159 are effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years.SPR and the Utilities are currently evaluating the potential impact of the adoption of SFAS 159 on their consolidated financial statements. FIN 39-1 In April 2007, the FASB issued FASB Staff Position on Interpretation 39, “Amendment of FASB Interpretation No. 39,” (“FIN 39-1”).Under FIN 39-1, a reporting entity is permitted to offset the fair value amounts recognized for cash collateral paid or cash collateral received against the fair value amounts recognized for derivative instruments executed with the same counterparty under a master netting arrangement.FIN 39-1 is effective for fiscal years beginning after November 15, 2007.SPR and the Utilities are currently evaluating the potential impact of the adoption of FIN 39-1 on their consolidated financial statements. NOTE 2.SEGMENT INFORMATION SPR has three reportable business segments (as defined by SFAS 131, “Disclosure about Segments of an Enterprise and Related Information”); which are NPC electric, SPPC electric and SPPC natural gas service.Electric service is provided to Las Vegas and surrounding Clark County by NPC, and northern Nevada and the Lake Tahoe area of California by SPPC.Natural gas services are provided by SPPC in the Reno-Sparks area of Nevada.Other segment information includes other miscellaneous operating activities. Operational information of the different business segments is set forth below based on the nature of products and services offered.SPR evaluates performance based on several factors, of which, the primary financial measure is business segment operating income.The accounting policies of the business segments are the same as those described in the 2006 Form 10-K, Note 1, Summary of Significant Accounting Policies of the Notes to Financial Statements. Inter-segment revenues are insignificant (dollars in thousands). Three Months Ended NPC SPPC Total SPPC SPR SPR September 30, 2007 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 894,226 $ 290,979 $ 1,185,205 $ 20,839 $ 6 $ 1,206,050 Operating Income $ 170,264 $ 37,893 $ 208,157 $ 225 $ 4,755 $ 213,137 Three Months Ended NPC SPPC Total SPPC SPR SPR September 30, 2006 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 776,235 $ 284,339 $ 1,060,574 $ 21,106 $ 287 $ 1,081,967 Operating Income $ 244,920 $ 36,056 $ 280,976 $ 487 $ 2,330 $ 283,793 Nine Months Ended NPC SPPC Total SPPC SPR SPR September 30, 2007 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 1,887,499 $ 789,214 $ 2,676,713 $ 137,337 $ 325 $ 2,814,375 Operating Income $ 259,460 $ 87,411 $ 346,871 $ 6,831 $ 7,796 $ 361,498 Nine Months Ended NPC SPPC Total SPPC SPR SPR September 30, 2006 Electric Electric Electric Gas Other Consolidated Operating Revenues $ 1,701,379 $ 767,133 $ 2,468,512 $ 141,128 $ 1,302 $ 2,610,942 Operating Income $ 332,602 $ 84,866 $ 417,468 $ 6,471 $ 10,114 $ 434,053 14 Table of Contents NOTE 3.REGULATORY ACTIONS Pending Rate Cases Nevada Power Company NPC Fourth Amendment to 2006 Integrated Resource Plan (IRP) In July 2007, NPC filed its fourth amendment to its 2006 IRP requesting to expend an additional $13.2 million on various transmission projects.In addition, NPC requested approval of various renewable energy purchase power agreements, totaling 139.5 megawatts (MWs), to be built over the next two to four years.Hearings on this matter were held in early October 2007 and a decision is expected by the end of November 2007. Sierra Pacific Power Company SPPC 2007 Nevada Integrated Resource Plan In June 2007, SPPC filed its 2007 triennial IRP with the PUCN.The following are the key elements of the filing: · requested approval for approximately $176 million in transmission projects; · requested approval of four new demand side programs and to increase spending on seven existing demand side programs (total expenditures of $28.4 million).The demand side programs are intended to help customers use electricity more efficiently and also contribute to SPPC’s Renewable Portfolio requirements; and · requested approval to expend $16.5 million, an increase of $8.2 million, on the replacement of the diesel units in Kings Beach, California.The increase in costs is the result of higher material costs and the costs to meet the environmental requirements of the Tahoe Regional Planning Administration. Hearings on these matters are scheduled to be held early November 2007. SPPC 2007 Nevada Natural Gas and Propane Deferred Energy Rate Case and Base Tariff Energy Rate (BTER) Update In May 2007, SPPC filed an application to create a new Deferred Energy Accounting Adjustment (DEAA) rate and to update the going forward BTER.SPPC requested to increase rates by $13.4 million, while recovering approximately $900 thousand of deferred gas costs.This application requested an overall rate increase of 7.05%.Hearings on these matters were held in the end of October 2007 and a decision is expected before December 2007. SPPC 2006 Nevada Western Energy Crisis Rate Case In December 2006, SPPC filed an application to recover $22.6 million in deferred legal and settlement costs incurred to resolve claims arising from the Western Energy Crisis.This application requested an overall rate increase of 0.53% and to begin amortizing the costs over a four-year period beginning July 1, 2007. In February 2007, SPPC entered into a stipulation pursuant to which SPPC replaced its request to implement rates on July 1, 2007 with a request to recover approximately $16.3 million and $6.3 million, respectively, in deferred settlement and legal costs.SPPC further requested authority to recover carrying charges on the regulatory asset.Hearings on this matter were held in early October 2007 and a decision is expected during the fourth quarter of 2007. SPPC Nevada 2003 General Rate Case As described in more detail in the 2006 Form 10-K, Note 13 Commitments and Contingencies of the Notes to Financial Statements, in connection with SPPC’s 2003 GRC, the PUCN disallowed $43 million of unreimbursed costs associated with the Pinon Pine Coal Gasification Demonstration Project.The PUCN decision was appealed by SPPC, and the case was ultimately remanded to the PUCN for further review of whether the costs were justly and reasonably incurred. A pre-hearing conference on this matter was held in June 2007, during which the parties were directed to file briefs on the scope of the issues they believe are before the PUCN.A second pre-hearing conference was held in August 2007 in which the PUCN determined the scope of the proceedings and set a procedural schedule.Hearings are expected to be held in early January 2008. 15 Table of Contents Approved Rate Cases Nevada Power Company NPC 2007 Quarterly BTER Filing In August 2007, NPC filed an application to update the going forward BTER.NPC requested to increase rates by $22.7 million, resulting in a 1% increase.The PUCN approved the requested rate change with rates effective October 1, 2007. NPC 2006 General Rate Case In November 2006, NPC filed its statutorily required electric GRC and further updated the filing in February 2007.The filing requested an ROE and rate of return (ROR) of 11.4% and 9.39%, respectively, and an increase to general revenues of $156.4 million. The PUCN issued its order in May 2007, with rates effective as of June 1, 2007.The PUCN order resulted in the following significant items: · increase in general rates of $120.1 million, a 5.66% increase; · ROE and ROR of 10.7% and 9.06%, respectively; · authorized 100% recovery ofunamortized 1999 NPC / SPPC merger costs; · authorized incentive rate making for Lenzie;and · authorized recovery of accumulated cost and savings, including the net book value of Mohave over an eight year period (see Note 6, Commitments and Contingencies for further discussion of Mohave). NPC 2007 Deferred Energy Rate Case and BTER Update In January 2007, NPC filed an application to create a new DEAA rate and to update the going forward BTER.NPC requested to decrease rates by $33.2 million, while recovering $75 million of deferred fuel and purchased power costs. In March 2007, NPC filed an update to its going forward BTER which lowered the overall decrease in rates from $33.2 million to $5.9 million, resulting in less than a 1% decrease.NPC requested the amortization to begin June 1, 2007 and to continue for a 14-month period. In June 2007, the PUCN approved a stipulation between the parties that resolved all the issues in this case with no material impact to the requested rate change with rates effective June 1, 2007. Material Amendments to NPC’s 2006 Integrated Resource Plan InJanuary 2007, NPC filed an amendment to its 2006 IRP requesting approval to expend $60 million to install new ultra-low emission burners on the four combustion turbines serving the combined cycle units at the Clark Generating Station. In May 2007, the PUCN approved a stipulation pursuant to which NPC was authorized to expend $60 million to install the new ultra-low emission burners. NPC 2007 Western Energy Crisis Rate Case In January 2007, NPC filed an application to recover $83.6 million in deferred legal and settlement costs incurred to resolve claims associated with power supply contracts terminated during the Western Energy Crisis.This application requested to begin amortizing the costs over a four-year period beginning June 1, 2007. In March 2007, the PUCN approved a negotiated settlement pursuant to which NPC is authorized to recover the $83.6 million plus carrying charges over a three-year period beginning June 1, 2007, which differed from the four-year period requested in the application. NPC 2001 Deferred Energy Case In November2001, NPC made a deferred energy filing with the PUCN seeking repayment for purchased fuel and power costs accumulated between March1, 2001, and September30, 2001, as required by law.The application sought to establish a rate to repay purchased fuel and power costs of $922million and to spread the recovery of the deferred costs, together with a carrying charge, over a period of not more than three years. 16 Table of Contents In March2002, the PUCN issued its Order on the application, allowing NPC to recover $478million over a three-year period, but disallowing $434million of deferred purchased fuel and power costs and $30.9million in carrying charges consisting of $10.1 million in carrying charges accrued through September 2001 and $20.8 million in carrying charges accrued from October 2001 through February 2002.The Order stated that the disallowance was based on alleged imprudence in incurring the disallowed costs.NPC and the Bureau of Consumer Protection (BCP) both sought individual review of the PUCN Order in the First District Court of Nevada (the District Court).The District Court affirmed the PUCN’s decision.Both NPC and the BCP filed Notices of Appeal with the Nevada Supreme Court. In July 2006, the Supreme Court of Nevada issued a ruling reversing $178.8 million of the PUCN’s disallowance which was part of the NPC’s 2001 Deferred Energy Case.The decision directed the District Court to remand the matter back to the PUCN to determine the appropriate rate schedule. In March 2007, the PUCN approved a stipulation that authorizes NPC to recover in rates $189.9 million over ten years beginning on June 1, 2007, with no additional carrying charges.The $189.9 million represents Nevada’s jurisdictional portion of the $178.8 million disallowance plus carrying charges of $11.1 million from the date the costs were incurred to the date of disallowance by the PUCN. Sierra Pacific Power Company SPPC2007 Quarterly BTER Filing In August 2007, SPPC filed an application to update the going forward BTER.SPPC requested to decrease rates by $17.4 million, resulting in a 1.85% decrease.The PUCN approved the requested rate change with rates effective October 1, 2007. SPPC 2006 Nevada Electric Deferred Energy Rate Case and BTER Update In December 2006, SPPC filed an application to create a new electric DEAA rate and to update the electric BTER.SPPC requested to decrease rates by $7.9 million, a decrease of .86%, while recovering $18.7 million of deferred fuel and purchased power costs.SPPC sought recovery using a symmetrical two-year amortization period beginning July 1, 2007. In June 2007, the PUCN approved a stipulation between the parties that resolved all the issues in this case with no material impact to the requested rate change with rates effective July 1, 2007. NOTE 4.LONG-TERM DEBT As of September 30, 2007, NPC’s, SPPC’s and SPR’s aggregate annual amount of maturities for long-term debt (including obligations related to capital leases) for the balance of 2007, for the next four years and thereafter are shown below (dollars in thousands): NPC SPPC SPR Holding Co. and Other Subs. SPR Consolidated 2007 $ - $ 534 $ - $ 534 2008 6,363 101,643 - 108,006 2009 22,128 600 - 22,728 2010 157,908 25,000 - 182,908 2011 369,821 - - 369,821 556,220 127,777 - 683,997 Thereafter 2,141,845 1,073,250 549,209 3,764,304 2,698,065 1,201,027 549,209 4,448,301 Unamortized Premium(Discount) Amount (12,901 ) 10,782 1,177 (942 ) Total $ 2,685,164 $ 1,211,809 $ 550,386 $ 4,447,359 Substantially all utility plant is subject to the liens of NPC’s and SPPC’s indentures under which their respective General and Refunding Mortgage bonds are issued. 17 Table of Contents Financing Transactions Nevada Power Company 6.75% General and Refunding Mortgage Notes, Series R On June 28, 2007, NPC issued and sold $350 million of its 6.75% General and Refunding Mortgage Notes, Series R, due July 1, 2037.The Series R Notes were issued pursuant to a registration statement previously filed with the Securities and Exchange Commission (SEC).The net proceeds from the issuance were used to fund the purchase of the tendered Series G Notes (discussed below), repay amounts outstanding under NPC’s revolving credit facility and for general corporate purposes. Tender Offer for General and Refunding Mortgage Notes, Series G On June 28, 2007, NPC settled its cash tender offer, which commenced on June 15, 2007 and expired on June 22, 2007, for its 9.00% General and Refunding Mortgage Notes, Series G, due 2013.Those holders who tendered their notes by the expiration date were entitled to receive a purchase price of $1,079.75 per $1,000 principal amount of Series G Notes.Approximately $210.3 million of the $227.5 million Series G Notes outstanding were validly tendered and accepted by NPC. Sierra Pacific Power Company 6.75% General and Refunding Mortgage Notes, Series P On June 28, 2007, SPPC issued and sold $325 million of its 6.75% General and Refunding Mortgage Notes, Series P, due July 1, 2037.The Series P Notes were issued pursuant to a registration statement previously filed with the SEC.The net proceeds from the issuance were used to fund the purchase of the tendered Series A Bonds (discussed below), repay amounts outstanding under SPPC’s revolving credit facility and for general corporate purposes. Tender Offer for General and Refunding Mortgage Bonds, Series A On June 28, 2007, SPPC settled its cash tender offer, which commenced on June 15 and expired on June 22, 2007, for its 8.00% General and Refunding Mortgage Bonds, Series A, due 2008.Those holders who tendered their bonds by the expiration date were entitled to receive a purchase price of $1,022.10 per $1,000 principal amount of Series A Bonds.Approximately $220.8 million of the $320 million Series A Bonds outstanding were validly tendered and accepted by SPPC. Washoe County Water Facilities Refunding Revenue Bonds On April 27, 2007, on behalf of SPPC, Washoe County, Nevada (Washoe County) issued $80 million aggregate principal amount of its Water Facilities Refunding Revenue Bonds, Series 2007A and B, due March 1, 2036 (the “Water Bonds”). In connection with the issuance of the Water Bonds, SPPC entered into financing agreements with Washoe County, pursuant to which Washoe County loaned the proceeds from the sales of the Water Bonds to SPPC.SPPC’s payment obligations under the financing agreements are secured by SPPC’s General and Refunding Mortgage Notes, Series O. The Water Bonds initial rates, as determined by auction on April 25, 2007, were 3.85%.The method of determining the interest rate on the Water Bonds may be converted from time to time so that the Water Bonds would thereafter bear interest at a daily, weekly, flexible, auction or term rate as designated. The proceeds of the offerings were used to refund the $80 million aggregate principal amount of 5.00% Washoe County Water Facilities Revenue Bonds, Series 2001, which had a mandatory remarketing in 2009. Lease Commitments NPC entered into a 20-year lease, with three 10-year renewal options, to occupy land and building for its Southern Operations Center (“Southern Ops lease”).In accordance with SFAS 13, “Accounting for Leases”, NPC accounts for the building portion of the lease as a capital lease and the land portion of the lease as an operating lease.As of September 30, 2007, NPC has recorded property of $15.2 million; however, NPC has not begun depreciation of the building as it continues to construct leasehold improvements and is not using the facilities as of September 30, 2007.NPC expects to transfer operations to the facilities in or around mid summer 2008.In addition, NPC is preparing to sublease portions of the building. 18 Table of Contents Minimum lease payments (capital lease portion) for the Southern Ops lease as of September 30, 2007 are as follows (dollars in thousands): Remainder of 2007 $ 60 2008 $ 1,489 2009 $ 1,463 2010 $ 1,535 2011 $ 1,551 Thereafter $ 31,941 Total Minimum Lease Payments $ 38,039 Less amounts representing interest $ 22,195 Present Value of Net minimum lease payments $ 15,844 Minimum lease payments (operating lease portion) for the Southern Ops lease as of September 30, 2007 are as follows (dollars in thousands): Remainder of 2007 $ 65 2008 $ 1,596 2009 $ 1,567 2010 $ 1,645 2011 $ 1,661 Thereafter $ 34,222 Total Operating Lease Payments $ 40,756 NOTE 5.DERIVATIVES AND HEDGING ACTIVITIES SPR, SPPC and NPC apply SFAS No.133, "Accounting for Derivative Instruments and Hedging Activities" (“SFAS 133”), as amended by SFAS 138, SFAS No. 149 and SFAS No. 155.As amended, SFAS 133 establishes accounting and reporting standards for derivatives instruments, including certain derivative instruments embedded in other contracts and for hedging activities.It requires that an entity recognize all derivatives as either assets or liabilities in the statement of financial position, measure those instruments at fair value, and recognize changes in the fair value of the derivative instruments in earnings in the period of change, unless the derivative meets certain defined conditions and qualifies as an effective hedge.SFAS 133 also provides a scope exception for contracts that meet the normal purchase and sales criteria specified in the standard.The normal purchases and normal sales exception requires, among other things, physical delivery in quantities expected to be used or sold over a reasonable period in the normal course of business.Contracts that are designated as normal purchase and normal sales are accounted for underaccrual accounting and not recorded on the Consolidated Balance Sheets at fair value.A majority of the contracts entered into by the Utilities meet the criteria specified for this exception. Commodity Risk The energy supply function encompasses the reliable and efficient operation of the Utilities’ generation, the procurement of all fuels and power and resource optimization (i.e., physical and economic dispatch) and is exposed to risks relating to, but not limited to, changes in commodity prices.SPR’s and the Utilities’ objective in using derivative instruments is to reduce exposure to energy price risk.Energy price risks result from activities that include the generation, procurement and marketing of power and the procurement and marketing of natural gas.Derivative instruments used to manage energy price risk from time to time may include: forward contracts, which involve physical delivery of an energy commodity; over-the-counter options with financial institutions and other energy companies, which mitigate price risk by providing the right, but not the requirement, to buy or sell energy related commodities at a fixed price; and swaps, which require the Utilities to receive or make payments based on the difference between a specified price and the actual price of the underlying commodity. These contracts assist the Utilities to reduce the risks associated with volatile electricity and natural gas markets. Interest Rate Risk In March 2007, SPPC entered into three forward-starting interest rate swap agreements, with an aggregate notional principal amount of $250 million, to manage the risk associated with changes in interest rates and the impact on future interest payments. 19 Table of Contents In June 2007, SPPC settled its three forward-starting interest rate swap agreements in connection with the issuance of $325 million of its 6.75% fixed rate General and Refunding Mortgage Notes, Series P, due 2037.SPPC received a gain of $11.3 million from the counterparty and recorded the amount as a premium on long term debt to be amortized over the life of the debt in accordance with regulatory accounting practices under SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” (“SFAS 71”). NPC entered into and settled an interest rate lock agreement in June 2007, in connection with the issuance of $350 million of its 6.75% fixed rate General and Refunding Mortgage Notes, Series R, due 2037.NPC made a payment to the counterparty of $546 thousand and recorded the amount as a discount on long term debt to be amortized over the life of the debt in accordance with regulatory accounting practices under SFAS 71. Risk Management Assets/Liabilities The following table shows the fair value of the open derivative positions recorded on the Consolidated Balance Sheets of SPR, NPC and SPPC and the related regulatory assets/liabilities that did not meet the normal purchase and normal sales exception criteria in SFAS 133.The fair values of the open derivative positions are determined using quoted exchange prices, external dealer prices and available market pricing curves.Due to deferred energy accounting treatment under which the Utilities operate, regulatory assets and liabilities are established to the extent that electricity and natural gas derivative gains and losses are recoverable or payable through future rates, once realized.This accounting treatment is intended to defer the recognition of mark-to-market gains and losses on energy commodity transactions until the period of settlement and to not recognize unrealized gains and losses on the Consolidated Statements of Income (dollars in millions): September 30, 2007 December 31, 2006 Fair Value Fair Value SPR NPC SPPC SPR NPC SPPC Risk management assets - current $ 22.4 $ 14.4 $ 8.0 $ 27.3 $ 16.4 $ 10.9 Risk management assets – non-current 32.6 29.2 3.4 7.6 5.4 2.2 Total risk management assets 55.0 43.6 11.4 34.9 21.8 13.1 Risk management liabilities- current 85.8 59.9 25.9 123.1 84.7 38.4 Risk management liabilities - non-current 12.9 8.2 4.7 10.8 7.1 3.7 Total risk management liabilities 98.7 68.1 30.6 133.9 91.8 42.1 Less prepaid electric and gas options (at cost) 12.1 8.4 3.7 23.9 13.9 10.1 Total Risk Management Regulatory (Asset)/Liability - net (1) $ (55.8 ) $ (32.9 ) $ (22.9 ) $ (122.9 ) $ (83.9 ) $ (39.1 ) 1 When amount is negative (loss) it represents a Risk Management Regulatory Asset, when positive (gain) it represents a Risk Management Regulatory Liability. As a result of the nature of operations and the use of mark-to-market accounting for certain derivatives that do not meet the normal purchase and normal sales exception criteria, mark-to-market fair values will fluctuate.The Utilities cannot predict these fluctuations, but the primary factors that cause changes in the fair values are the number and size of the Utilities open derivative positions with its counterparties and the changes in forward commodity prices.The increase in risk management assets and the reduction of risk management liabilities as of September 30, 2007, as compared to December 31, 2006, is mainly due to favorable open derivative positions on natural gas options held by the Utilities to hedge energy price risk for their customers resulting from higher commodity prices for natural gas at September 2007 relative to contract prices. NOTE 6.COMMITMENTS AND CONTINGENCIES Environmental Nevada Power Company Reid Gardner Station In August 1999, the Nevada Department of Environmental Protection (NDEP) issued a discharge permit to Reid Gardner Station and an order that requires all wastewater ponds to be closed or lined with impermeable liners over the next ten years.This order also required NPC to submit a Site Characterization Plan to NDEP to ascertain impacts.This plan has been reviewed and approved by NDEP.In collaboration with NDEP, NPC has evaluated remediation requirements.In May 2004, NPC submitted a schedule of remediation actions to NDEP which included proposed dates for corrective action plans and/or suggested additional assessment plans for each specified area.Any future ponds will be double-lined with inter-liner leak detection in accordance with the NDEP Authorization to Discharge Permit issued October 2005. 20 Table of Contents Pond construction and lining costs to satisfy the NDEP order expended to date is approximately $39.1 million.Expenditures for 2007 through 2010 are projected to be approximately $8.8 million. NPC is currently considering additional assessment plans to address historical groundwater impacts associated with facility operations; however, management cannot reasonably estimate costs at this time. As disclosed in prior filings, in June 2006, the Environmental Protection Agency (EPA) issued a Finding and Notice of Violation (NOV) related to monitoring, recordkeeping and emission exceedances at the Reid Gardner facility.In April 2007, NPC lodged a Consent Decree in federal district court with NDEP, EPA and the Department of Justice (DOJ) regarding the NOVs and providing for additional environmental controls and equipment changes, environmental benefit projects, monetary penalties, and/or other measures that will be required to resolve the alleged violations.Terms of the Consent Decree include a $1.1 million fine, funding of projects, of which NPC expects to spend approximately $2 million for the Supplemental Environmental Project with the Clark County School District, and the installation of emission reduction equipment at the facility.The environmental project is aimed at achieving increased energy efficiency and cost savings for the school district.Certain environmental controls and equipment changes needed to assure compliance with existing or modified regulations, and which will satisfy the terms of the consent decree, were previously submitted by NPC to the PUCN in NPC’s 2006 IRP filing.These expenditures were approved by the PUCN in late 2006 and include equipment installation on the various units to control startup opacity and particulates and reduce operating opacity and oxides of nitrogen.Capital expenditures are estimated at $84.2 million as approved by the PUCN; however, amounts may change depending on the procurement of material and services. Clark Station As disclosed in prior filings, in May 2006, the EPA, by letter from the DOJ, notified NPC that it intended to initiate an enforcement action against NPC seeking unspecified civil penalties, together with injunctive relief, for alleged violations of the Prevention of Significant Deterioration requirements and TitleV operating permit requirements of the Clean Air Act at Clark Station. NPC then entered into ongoing dialogue and settlement discussions with the EPA and DOJ regarding the alleged violations and in August 2007, a final Consent Decree between NPC and the EPA was entered with the Court.Terms of the Consent Decree include installation of an advanced NOx reduction burner technology on four existing units with an estimated cost of up to $60 million, which cost was previously submitted by NPC to the PUCN in January 2007 in NPC’s Second Amendment to the 2006 IRP filing and was approved in May 2007. Additionally, NPC will pay a minimal fine and make a contribution to Vegas Public Broadcasting Service (PBS) to fund a solar panel array on its new Educational Technology Campus planned in Clark County. NEICO NEICO, a wholly-owned subsidiary of NPC, owns property in Wellington, Utah, which was the site of a coal washing and load-out facility.The site has a reclamation estimate supported by a bond of approximately $5 million with the Utah Division of Oil and Gas Mining, which management believes is sufficient to cover reclamation costs.Management is continuing to evaluate various options including reclamation and sale. Litigation Nevada Power Company Peabody Western Coal Company NPC owns an 11%, 255 MW interest in the Navajo Generating Station (Navajo) which includes three coal-fired electrical generating units and is located in Northern Arizona.Other participants in Navajo, are the Salt River Project (Salt River), Arizona Public Service Company, Los Angeles Department of Water and Power and Tucson Electric Power Company (together, the Joint Owners). On October 15, 2004, coal supplier Peabody Western Coal Co. (Peabody) filed a complaint against the Joint Owners in Missouri State Court in St. Louis, alleging, among other things, a declaration that the participants are obligated to reimburse Peabody for any royalty, tax or other obligations arising out of a lawsuit that the Navajo Nation filed against Peabody and others, including Southern California Edison (SCE) and Salt River, in June 1999 in the United States District Court for the District of Columbia (DC Lawsuit). In January 2005, the Joint Owners were served and operating agent, Salt River, has engaged counsel and is defending the suit on behalf of the Joint Owners.NPC believes Peabody’s claims are without merit and intends to contest these. 21 Table of Contents On February 10, 2005, the Joint Owners filed Notice of Removal of the complaint to the U. S. District Court, Eastern District of Missouri.On May 30, 2006, the Federal District Court remanded the case back to state court upon motion made by Peabody.On June 29, 2006, Joint Owners filed a motion to dismiss with the Missouri state court and requested a stay of the discovery proceedings pending the ruling on the new motion.On April 3, 2007, the Missouri state court denied Joint Owners’ motion to dismiss.Discovery is ongoing.On October 4, 2007,Joint Owners filed a motion for partial summary judgment against Peabody’s claims for reimbursement of attorney fees and indemnification of liability in the event Peabody is held liable in the DC Lawsuit.The court has yet to rule on the partial summary judgment motion.The case is set for trial in December, 2008.NPC is unable to predict the outcome of the decisions. In addition to the above action before the Missouri State Court, Peabody further asserted in 1994 that Joint Owners are liable under the Coal Supply Agreement (CSA) for Retiree Health Care Costs (RHCC) and Final Reclamation Costs (FRC), which Peabody is obligated to pay after the CSA expires and the Kayenta Mine closes. In 1996, Salt River and the Joint Owners filed a complaint in the Maricopa County (Arizona) Supreme Court seeking determinations that they are not liable for RHCC or FRC or, alternatively, that Peabody cannot recover RHCC and FRC until after the CSA ends.The case was dormant for several years, while Peabody pursued other RHCC and FRC claims arising out of similar coal contracts.The RHCC matter is in the early stages of litigation.The FRC claim went to arbitration and parties are in the early process of selecting a panel.Settlement discussions, led by Salt River, are continuous and ongoing.NPC is briefed periodically by Salt River as settlement discussions advance.NPC cannot predict the final outcome of the settlementbut has recorded a $12.8 million liability, which management has assessed as the approximate amount to be paid,and a corresponding deferred debit for suchclaims, as management believesNPC will recover these costs through deferred energy. Sierra Pacific Power Company Farad Dam SPPC owns four hydro generating plants (10.3 MW capacity) located in California that were to be included in the sale of SPPC’s water business for $8 million to the Truckee Meadows Water Authority (TMWA) in June 2001.The contract with TMWA requires that SPPC transfer the hydro assets in working condition.However, one of the four hydro generating plants, Farad 2.8 MW, has been out of service since the summer of 1996 due to a collapsed flume.While planning the reconstruction, a flood on the Truckee River in January 1997 destroyed the diversion dam.The current estimate to rebuild the diversion dam, if management decides to proceed, is approximately $20 million. SPPC filed a claim with the insurers Hartford Steam Boiler Inspection and Insurance Co. and Zurich-American Insurance Company (Insurers) for the flume and dam.In December, 2003, SPPC sued the Insurers in the U.S. District Court for the District of Nevada on a coverage dispute relating to potential rebuild costs.In May 2005, Insurers filed a motion for summary judgment on the coverage issue, which has been denied.In October 2005, Insurers filed another partial summary judgment motion with respect to coverage, which the court also denied.On June 16, 2006, Insurers filed new summary judgment motions, which SPPC opposed.The Court denied the motions and asked parties to brief the Court on certain insurance coverage issues involving timing and cost recovery associated with rebuilding the dam.A trial date has not been set.Management believes that it has a valid insurance claim and is likely to recover the costs to rebuild the dam through the courts or from other sources.Management has not recorded a loss contingency for this matter, as the loss, if any, can not be estimated at this time. Other Legal Matters SPR and its subsidiaries, through the course of their normal business operations, are currently involved in a number of other legal actions, none of which, in the opinion of management, is expected to have a significant impact on their financial positions, results of operations or cash flows. Regulatory Contingencies Nevada Power Company Mohave Generation Station (Mohave) NPC owns approximately 14% of the Mohave facility.Southern California Edison (SCE) is the operating partner of Mohave. When operating, Mohave obtained all of its coal supply from a mine in northeast Arizona on lands of the Navajo Nation and the Hopi Tribe (the Tribes).This coal was delivered from the mine to Mohave by means of a coal slurry pipeline, which requires water that is obtained from groundwater wells located on lands of the Tribes in the mine vicinity. 22 Table of Contents The Grand Canyon Trust and Sierra Club filed a lawsuit in the U.S. District Court, District of Nevada in February 1998 against the owners (including NPC) of Mohave, alleging violations of the Clean Air Act regarding emissions of sulfur dioxide and particulates.An additional plaintiff, National Parks and Conservation Association, later joined the suit.In 1999, the plant owners and plaintiffs filed a settlement with the court, which resulted in a consent decree, approved by the court in November 1999.The consent decree established emission limits for sulfur dioxide and opacity and required installation of air pollution controls for sulfur dioxide, nitrogen oxides, and particulate matter.Pursuant to the decree, Mohave Units 1 and 2 ceased operations as of January 2006 as the new emission limits were not met.Due to the lack of resolution regarding continual availability of the coal and water supply with the Tribes, the Owners did not proceed with the Consent Decree. In December 2005, the Owners of the Mohave plant suspended operation, pending resolution of these issues.However, in June 2006, majority stake holder SCE announced it would no longer participate in the efforts to return the plant to service.As a result, NPC decided it is not economically feasible to continue its participation in the project.In September 2006, Salt River’s co-tenancy agreement expired and the operating agreement between the Owners expired in July 2006. The Owners are negotiating an extension of both agreements including a process that addresses how Owners may sell or assign their right, title, interest and obligations in Mohave. InNPC’s 2003 GRC, the PUCN ordered the use of a regulatory asset to accumulate the costs and savings associated with Mohave in the event of its shutdown with recovery of any accumulated costs in a future rate case proceeding.As a result, NPC accumulated all costsnet ofsavings associated with the shut down of Mohave, including unrecovered plant costs, in Other Regulatory Assets.In NPC’s 2006 GRC, the PUCN approved the recovery of the net book value of the plant and costs and savings related to the plant through the certification period of October 31, 2006.The balance to be recovered, over an eight year period, is approximately $22.9 million as of September 30, 2007.All costs incurred subsequent to the certification period will continue to be accumulated in Other Regulatory Assets and NPC will seek recovery in its next GRC for those costs.The accumulated balance subsequent to the certification period is approximately $4.7 million as of September 30, 2007. 23 Table of Contents NOTE 7.EARNINGS PER SHARE (EPS) (SPR) The difference, if any, between basic EPS and diluted EPS is due to potentially dilutive common shares resulting from stock options, the employee stock purchase plan, performance and restricted stock plans, and the non-employee director stock plan. The following table outlines the calculation for earnings per share (EPS): Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Basic EPS Numerator ($000) Net income applicable to common stock $ 152,222 $ 222,246 $ 193,583 $ 251,324 Denominator Weighted average number of common shares outstanding 221,612,243 211,143,616 221,424,682 204,303,110 Per Share Amounts Net income applicable to common stock $ 0.69 $ 1.05 $ 0.87 $ 1.23 Diluted EPS Numerator ($000) Net income applicable to common stock $ 152,222 $ 222,246 $ 193,583 $ 251,324 Denominator (1) Weighted average number of shares outstanding before dilution 221,612,243 211,143,616 221,424,682 204,303,110 Stock options 73,834 86,145 124,013 78,774 Executive long term incentive plan - restricted - 125,432 - 114,189 Non-Employee Director stock plan 48,513 32,576 44,597 28,798 Employee stock purchase plan - 3,604 2,630 3,016 Performance Shares 234,212 250,448 187,502 216,936 221,968,802 211,641,821 221,783,424 204,744,823 Per Share Amounts Net income applicable to common stock $ 0.69 $ 1.05 $ 0.87 $ 1.23 (1) The denominator does not include stock equivalents resulting from the options issued under the nonqualified stock option plan for the three and nine months ended September 30, 2007 and 2006, due to conversion prices being higher than market prices for all periods.Under the nonqualified stock option plan for the three and nine months ended September 30, 2007, 685,582 and 713,826 shares, respectively, would be included and 953,995 and 940,287 shares, respectively, would be included for the three and nine months ended September 30, 2006. 24 Table of Contents NOTE 8.PENSION AND OTHER POST-RETIREMENT BENEFITS A summary of the components of net periodic pension and other postretirement costs for the nine months ended September 30 follows.This summary is based on a September 30 measurement date (dollars in thousands): For the Three Months Ended September 30, Pension Benefits Other Postretirement Benefits 2007 2006 2007 2006 Service cost $5,725 $5,758 $268 $903 Interest cost 9,855 9,157 2,570 2,629 Expected return on plan assets (10,474) (10,182) (1,309) (1,258) Amortization of prior service cost 407 473 30 31 Amortization of Transition Obligation - - 815 248 Amortization of net (gain)/loss 1,803 2,445 242 1,180 Net periodic benefit cost $7,316 $7,651 $2,616 $3,733 For the Nine Months Ended September 30, Pension Benefits Other Postretirement Benefits 2007 2006 2007 2006 Service cost $17,175 $17,275 $1,804 $2,710 Interest cost 29,565 27,470 7,711 7,887 Expected return on plan assets (31,422) (30,547) (3,927) (3,773) Amortization of prior service cost 1,222 1,419 91 94 Amortization of Transition Obligation - - 2,444 743 Amortization of net (gain)/loss 5,409 7,334 727 3,539 Net periodic benefit cost $21,949 $22,951 $8,850 $11,200 In the third quarter ended September 30, SPR and the Utilities made contributions to the pension plan and the other postretirement benefits plan in the amount of $54 million and $46 million, respectively.Due to SPR’s and the Utilities’ improved financial condition, management believed a higher contribution than previously estimated to be more appropriate.At the present time, there is not expected to be any further contributions to either plan in 2007. NOTE 9.DEBT COVENANT AND OTHER RESTRICTIONS Since SPR is a holding company, substantially all of its cash flow is provided by dividends paid to SPR by NPC and SPPC on their common stock, all of which is owned by SPR.As of September 30, 2007, NPC had paid $23.5 million in dividends to SPR and SPPC had paid $11.7 million in dividends to SPR in 2007. Since NPC and SPPC are public utilities, they are subject to regulation by state utility commissions, which impose limits on investment returns or otherwise may impact the amount of dividends that the Utilities may declare and pay.In June, 2007, the PUCN terminated the dividend restriction previously imposed by the PUCN in February 2006, which limited the amount of cash that NPC and SPPC could pay to SPR on a combined basis to actual cash necessary to service SPR’s debt for the year. Debt agreements entered into by SPR and the Utilities set restrictions on the amount of dividends they may declare and pay and restrict the circumstances under which such dividends may be declared and paid.The specific agreements entered into by SPR and the Utilities, and restrictions on dividends contained in agreements to which they are party, as well as the effect of the Federal Power Act on the payment of dividends by the Utilities, are discussed in the 2006 Form 10-K, Note 8, Debt Covenant Restrictions in the Notes to Financial Statements. As of September 30, 2007, SPR and the Utilities were able to pay dividends, subject to a cap, under the most restrictive test in their financing agreements; however, their financing agreements do not currently significantly restrict SPR’s and the Utilities’ ability to pay dividends. 25 Table of Contents NOTE 10.DIVIDENDS On July 28, 2007, SPR’s Board of Directors declared a quarterly cash dividend of $0.08 per share paid on September 12, 2007, to common shareholders of record on August 24, 2007.The dividend was the first dividend declared by SPR since February 2002. On November 1, 2007, SPR’s Board of Directors declared a quarterly cash dividend of $0.08 per share payable on December 12, 2007, to common shareholders of record on November 19, 2007. As of September 30, 2007, NPC and SPPC have paid $23.5 million and $11.7 million, respectively in dividends to SPR in 2007. On November 1, 2007, NPC and SPPC declared a dividend to SPR of $10.7 million and $7.8 million, respectively. 26 Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements and Risk Factors The information in this Form 10-Q includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to anticipated financial performance, management’s plans and objectives for future operations, business prospects, outcome of regulatory proceedings, market conditions and other matters. Words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan” and “objective” and other similar expressions identify those statements that are forward-looking.These statements are based on management’s beliefs and assumptions and on information currently available to management.Actual results could differ materially from those contemplated by the forward-looking statements.In addition to any assumptions and other factors referred to specifically in connection with such statements, factors that could cause the actual results of Sierra Pacific Resources (SPR), Nevada Power Company (NPC), or Sierra Pacific Power Company (SPPC) to differ materially from those contemplated in any forward-looking statement include, among others, the following: (1) the effect that changes in environmental laws or regulations, including the imposition of significant new limits on emissions from electric generating facilities, such as requirements to reduce greenhouse gases and/or other pollutants in response to climate change legislation, may have on our existing operations as well as on our construction program, especially the proposed Ely Energy Center; (2) the effect that any construction risks may have on our business, such as the risk of delays in permitting, changes in environmental laws, securing adequate skilled labor, cost and availability of materials and equipment, equipment failure, work accidents, fire or explosions, business interruptions, possible cost overruns, delay of in-service dates, and pollution and environmental damage; (3) whether the Utilities can procure sufficient renewable energy sources in each compliance year to satisfy the Nevada Portfolio Standard; (4) unseasonable weather and other natural phenomena, which, in addition to affecting NPC’s and SPPC’s (collectively referred to as the Utilities) customers’ demand for power, can have a potentially serious impact on the Utilities’ ability to procure adequate supplies of fuel or purchased power to serve their respective customers and on the cost of procuring such supplies; (5) whether the Utilities will be able to continue to obtain fuel and power from their suppliers on favorable payment terms and favorable prices, particularly in the event of unanticipated power demands (for example, due to unseasonably hot weather), sharp increases in the prices for fuel and/or power or a ratings downgrade; (6) the ability and terms upon which SPR, NPC and SPPC will be able to access the capital markets to support their requirements for working capital, including amounts necessary for construction and acquisition costs and other capital expenditures, as well as to finance deferred energy costs, particularly in the event of unfavorable rulings by the Public Utilities Commission of Nevada (PUCN), untimely regulatory approval for such financings, and/or a downgrade of the current debt ratings of SPR, NPC, or SPPC; (7) financial market conditions, including changes in availability of capital or interest rate fluctuations; (8) future economic conditions, including inflation rates and monetary policy; (9) unfavorable or untimely rulings in rate cases filed or to be filed by the Utilities with the PUCN, including the periodic applications to recover costs for fuel and purchased power that have been recorded by the Utilities in their deferred energy accounts, and deferred natural gas costs recorded by SPPC for its gas distribution business; (10) wholesale market conditions, including availability of power on the spot market, which affect the prices the Utilities have to pay for power as well as the prices at which the Utilities can sell any excess power; (11) changes in the rate of industrial, commercial and residential growth in the service territories of the Utilities; 27 Table of Contents (12) whether the Utilities will be able to continue to pay SPR dividends under the terms of their respective financing and credit agreements and limitations imposed by the Federal Power Act; (13) the discretion of SPR’s Board of Directors regarding SPR’s future common stock dividends based on the Board’s periodic consideration of factors ordinarily affecting dividend policy, such as current and prospective financial condition, earnings and liquidity, prospective business conditions, regulatory factors, and restrictions in SPR’s and the Utilities’ financing agreements; (14) the effect that any future terrorist attacks, wars, threats of war or epidemics may have on the tourism and gaming industries in Nevada, particularly in Las Vegas, as well as on the economy in general; (15) the final outcome of the proceedings to reverse the PUCN’s 2004 decision on SPPC’s 2003 General Rate Case, which disallowed the recovery of a portion of SPPC’s costs, expenses and investment in the Piñon Pine Project; (16) the timing and final outcome of the PUCN’s decision regarding SPPC’s recovery of deferred energy costs associated with claims for terminated supplier contracts; (17) employee workforce factors, including changes in collective bargaining unit agreements, strikes or work stoppages; (18) changes in tax or accounting matters or other laws and regulations to which SPR or the Utilities are subject; (19) the effect of existing or future Nevada, California or federal legislation or regulations affecting electric industry restructuring, including laws or regulations which could allow additional customers to choose new electricity suppliers or change the conditions under which they may do so; (20) changes in the business or power demands of the Utilities’ major customers, including those engaged in gold mining or gaming, which may result in changes in the demand for services of the Utilities, including the effect on the Nevada gaming industry of the opening of additional Indian gaming establishments in California and other states; and (21) unusual or unanticipated changes in normal business operations, including unusual maintenance or repairs. Other factors and assumptions not identified above may also have been involved in deriving these forward-looking statements, and the failure of those other assumptions to be realized, as well as other factors, may also cause actual results to differ materially from those projected.SPR, NPC and SPPC assume no obligation to update forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking statements. 28 Table of Contents EXECUTIVE OVERVIEW Management’s Discussion and Analysis of Financial Condition and Results of Operations explains the general financial condition and the results of operations of Sierra Pacific Resources (SPR) and its two primary subsidiaries, Nevada Power Company (NPC) and Sierra Pacific Power Company (SPPC), collectively referred to as the “Utilities” (references to “we,” “us” and “our” refer to SPR and the Utilities collectively), and includes the following for each of SPR, NPC and SPPC: • Results of Operations • Analysis of Cash Flows • Liquidity and Capital Resources •Regulatory Proceedings (Utilities) SPRoperates threereportable business segments which are NPC electric, SPPC electric and SPPC natural gas.The Utilities are public utilities engaged in the distribution, transmission, generation and sale of electricity and, in the case of SPPC, sale of natural gas.Otheroperations consist mainly of unregulated operations and the holding company operations.The Utilities are the principal operating subsidiaries of SPR and account for substantially all of SPR’s assets and revenues.SPR, NPC and SPPC are separate filers for Securities and Exchange Commission (SEC) reporting purposes and as such this discussion has been divided to reflect the individual filers (SPR, NPC and SPPC), except for discussions that relate to all three entities or the Utilities. SPR recognized net income applicable to common stock of $152.2 million and $193.6 million for the three and nine months ended September 30, 2007 respectively, compared to $222.2 million and $251.3 million for the same respective periods in 2006.Earnings decreased primarily as a result of the reinstatement of deferred energy in 2006 of approximately $116.2 million net of taxes recorded. Partially offsetting this was: · an increase to operating income as a result of increased rates · settlement with the PUCN regarding accrued interest on NPC’s 2001 deferred energy case · an increase in AFUDC and allowance for borrowed funds used during construction due to the construction ofNPC’s Clark Peaking Units and SPPC’s Tracy Generating Station and; · a decrease in interest charges. On November 1, SPR declared a dividend of $0.08 per share for shareholders of record on November 19, 2007.The dividend will be paid on December 12.The amount payable will be approximately $17.7 million. The Utilities’ revenues and operating income are subject to fluctuations during the year due to the impacts of seasonal weather, rate changes and customer usage patterns on demand for electric energy and services.NPC is a summer peaking utility experiencing its highest retail energy sales in response to the demand for air conditioning.SPPC’s electric system peak typically occurs in the summer, with a slightly lower peak demand in the winter.
